After Remand from the Supreme Court

THOMPSON, Judge.
The prior judgment of this court has been reversed and the cause remanded by the Supreme Court of Alabama. Ex parte Powell, 763 So.2d 230 (Ala.1999). On remand to this court, and in compliance with the Supreme Court’s opinion, the judgment of the trial court is reversed insofar as it relates to parcel 3.2, and the cause *234remanded for further proceedings consistent with the Supreme Court’s opinion.
REVERSED AND REMANDED.
ROBERTSON, P.J., and YATES, MONROE, and CRAWLEY, JJ„ concur.